Citation Nr: 1537839	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a back disability. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran was scheduled for a Board videoconference hearing, but failed to appear.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

In August 2014, the appeal was remanded for further evidentiary development.

Although the RO reopened the Veteran's claim when it decided the underlying issue on the merits in the August 2015 supplemental statement of the case, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed February 2002 Board decision denied a claim of service connection for a back disability. 

2.  The evidence associated with the claims file subsequent to the February 2002 Board decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has a current back disability, status-post lumbar laminectomy, which has been shown to be causally related to an injury incurred during service.


CONCLUSIONS OF LAW

1.  The February 2002 Board decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence having been submitted, the claim of service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.


B.  Legal Criteria and Analysis

1.  New and Material Evidence

Service connection for a back disability was denied by a February 2002 Board decision based on a finding that the Veteran did not injure his back during service.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court); thus, the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence received as part of the Veteran's January 2011 petition to reopen his claim of service connection includes a July 2015 letter from the National Archives and Records Administration and an August 1958 deck log excerpt for the USS Pictor.  These documents describe an event similar to the one during which the Veteran has alleged that he injured his back.  This evidence is both new and material and raises a reasonable possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.

2.  Service Connection 

The claim of service connection for a back disability having been reopened, the Board will now consider the matter of entitlement to service connection for this disability.  The Veteran is not prejudiced by the Board's consideration of the claim of service connection on the merits since the claim is being granted.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The record contains multiple VA records showing the Veteran has a current back disability.  The Veteran underwent a lumbar laminectomy in February 1999.  Subsequent X-rays reflect the Veteran continues to have lumbar disk disease and degenerative changes.  See July 2007 and December 2007 VA X-ray results.  Therefore, the first element of the claim of service connection has been met.

What remains to be established is that the Veteran's current back disability is related to an in-service injury.

The Veteran has alleged that he injured his back while he was stationed aboard the USS Pictor.  He has indicated that he injured his back in the summer of 1958 when he was struck by a cable line that snapped.  See March 2015 VA Form 21-4138, Statement in Support of Claim; April 1998 and February 1999 VA treatment records; June 2001 VA examination report.  

At the June 2001 VA examination, the Veteran reported that the incident seriously injured two of his co-workers and knocked him to the ground.  At the time, he did not feel that his injury was as serious as the injuries of his co-workers, so he helped to evacuate them, rather than seeking treatment for himself.  He indicated that he later saw a medic for back pain.

In a March 2015 statement, the Veteran reported his belief that the accident occurred in June, July, or August of 1958 because he remembered it being hot.  He indicated that he and three of his co-workers, including a D.W.T., were sent to Okinawa for medical treatment.

In July 2015, the National Archives and Records Administration reported that a search of deck logs for the USS Pictor from June through September 1958 revealed that in August 1958, D.W.T. received a bruise and abrasions on his left leg when a stage line was accidentally released.  He fell approximately ten feet into the water and bruised his left leg.  He was sent to the U.S. Naval Hospital for X-rays and treatment and was returned to duty.

The Board resolves any reasonable doubt in the Veteran's favor as to whether he injured his back during the August 1958 accident reflected in the USS Pictor deck logs.  The record reflects that an accident consistent with the Veteran's description occurred, even though the deck logs do not specifically indicate his involvement in the event.  However, the Veteran's service personnel records indicate that he was a Seaman Apprentice aboard the USS Pictor from May 1958 to March 1959.  Therefore, the record supports that he was aboard the ship at the time of the recorded accident.  Additionally, the Veteran is competent to provide evidence regarding the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  The Board also concludes that his statements are credible.  Although his March 2015 statement indicating that he was evacuated to Okinawa for medical treatment is inconsistent with prior statements where he reported he did not seek medical treatment at the time of the accident, the Board places greater weight of probative value on his earlier statements as they were made more contemporaneous in time to the alleged in-service accident.  Additionally, the August 1958 deck log does not reflect that he was sent for medical treatment at the time of the accident.  Thus, the Board concludes that the Veteran injured his back during service when a cable line snapped aboard the USS Pictor.

Regarding whether there is a nexus between this in-service event and the Veteran's current back disability, a June 2001 VA examination report directly addresses this question.  At this examination, the Veteran reported that he continued to have on and off back pain over the years after service.  He worked as an iron worker and would have significant pain in his lower back, but he just continued to work.  He retired in 1996 because of his severe back pain.  The examiner concluded that the Veteran definitely had a significant injury while in service and that he was severely limited over the years.  She commented that he ignored the pain and it progressively worsened.  She noted that the disk degeneration shown prior to the lumbar laminectomy was consistent with a traumatic etiology as the remaining spinal disks appeared to be quite normal.  She explained that when there is only one level of severe spinal degeneration it is more consistent with some type of trauma in the past.  She indicated that the Veteran had denied any other trauma in his past, despite being an iron worker.  She concluded that it was as likely as not that his back disability was consistent with a traumatic etiology to his spine degeneration.  The Board places great weight of probative value on this opinion as it considers the Veteran's history of the injury and applies important medical principles to reach a conclusion that the Veteran's back disability is of a traumatic nature, the only trauma of which is that reported to have occurred during the Veteran's service.  There is also no contrary opinion of record.

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a back disability that is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a back disability, status-post lumbar laminectomy, is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.

Service connection for a back disability, status-post lumbar laminectomy, is granted.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


